           Case MDL No. 2997 Document 120 Filed 04/13/21 Page 1 of 22




                           BEFORE THE UNITED STATES
                  JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


 IN RE: BABY FOOD MARKETING, SALES                       MDL No. 2997
 PRACTICES, AND PRODUCTS LIABILITY
 LITIGATION


  BEECH-NUT NUTRITION COMPANY, CAMPBELL SOUP COMPANY, GERBER
 PRODUCTS COMPANY, THE HAIN CELESTIAL GROUP, INC., NURTURE, INC.,
PLUM, PBC, AND SPROUT FOODS, INC.’S RESPONSE TO MOTION TO TRANSFER

       This proposed multidistrict litigation seeks to consolidate putative class actions filed

against many of America’s leading baby food companies (the “Underlying Actions”). The

plaintiffs in these actions allege that the products at issue are mislabeled because their labels do

not inform consumers that their ingredients — including common vegetables, fruits, and grains —

contain purportedly “unsafe” levels of naturally-occurring heavy metals. The manufacturers

expressly dispute these allegations. They maintain that their products are both safe and properly

labeled and that there is no applicable scientific or regulatory basis for the plaintiffs’ claims.

       The manufacturers’ position is consistent with that of the U.S. Food & Drug Administration

(“FDA”), which on April 8, 2021 set out its proposed Action Plan for addressing naturally-

occurring heavy metals in agricultural products, including baby and toddler foods. The FDA stated

that its own testing shows “children are not at an immediate health risk from exposure to toxic

elements at the levels found in foods.” See Ex. A. It also explained that these elements are

naturally found in the environment and “enter our food supply through our air, water, and soil”

such that there are “limits as to how low these levels can be.” Id. The FDA explained that the

presence of varying levels of heavy metals is unavoidable, and thus to be expected, whether one

is eating baby food, consuming fruits or vegetables purchased from a supermarket or farmers’

market, or preparing one’s own food from produce grown in one’s own garden. Id. But given the


                                                   1
           Case MDL No. 2997 Document 120 Filed 04/13/21 Page 2 of 22




nutritional value of these products, the safest option — for babies and adults alike — is a varied

and balanced diet, not avoiding fruits, vegetables, and grains. Id.; see also FDA, “The Key To A

Well-Balanced      Diet   Is    Eating    A    Variety    Of    Healthy     Foods,”    available    at

https://www.fda.gov/media/146439/download (last accessed Apr. 13, 2021).

       In the last two months, the Underlying Actions have clustered in a handful of jurisdictions

(“home jurisdictions” or “home districts”) corresponding to the locations where the respective

manufacturers are headquartered — or, in the case of Gerber Products Company (“Gerber”), where

it was headquartered until recently. In most cases, the plaintiffs in the Underlying Actions have

filed single-defendant cases in one or more manufacturers’ home districts. In most jurisdictions,

the bulk (if not all) of the Underlying Actions against any given at-home defendant have been

consolidated before a single judge. And the defendants are in the process of moving the rest of

the Underlying Actions into their home jurisdictions — whether by voluntary agreement with the

plaintiffs or via motions to transfer (and to sever claims against multiple defendants, if needed).

       There is no need for this Panel to centralize all of the Underlying Actions into a single

multidistrict litigation. The actions against each of the respective manufacturers can be litigated

far more efficiently in a single court before a single judge in that defendant’s home district, which

is preferable to establishing an industry-wide multidistrict litigation cluttered with different claims

against various combinations of named defendants. And there are obvious “alternatives to

centralization,” such as intra-district consolidation and transfer of cases under Section 1404, that

obviate the need for a multidistrict litigation — just as this Panel suspected. See Docket No. 3.

       Centralization is particularly inappropriate here because the defendants are competitors

who have sourced, manufactured, marketed, packaged, labeled, advertised, and sold hundreds of

different products under different brands and product lines. These products contain different



                                                  2
           Case MDL No. 2997 Document 120 Filed 04/13/21 Page 3 of 22




ingredients from different growers, are manufactured in different facilities, and are labeled and

advertised differently. Centralizing all of the Underlying Actions before a single judge would have

the opposite result envisioned by Section 1407: it would lead to substantial inefficiencies as a

single court attempts to grapple with the unique, unrelated facts for each defendant, thereby

delaying adjudication of the central merits issues. This Panel routinely declines similar requests

for industry-wide consolidation, and it should do so here.

        In addition to the putative class actions identified by the proponents of this multidistrict

litigation (the “Albano Plaintiffs”), there are two individual (non-class action) personal injury

claims that have been filed in federal courts. Notably, the Albano Plaintiffs have not proposed to

include any individual, non-class, personal injury actions in the proposed MDL, and for good

reason.1 Personal injury claims involve a host of complex and medical scientific issues that go

well beyond, and are not implicated by, the false advertising class actions. Moreover, by their

nature, these personal injury lawsuits will hinge on questions of causation and injury that will vary

from product to product and from plaintiff to plaintiff. These lawsuits can be adjudicated

separately, and there is no need to include them in any potential MDL of putative class actions

asserting false advertising claims. The defendants stand ready to coordinate discovery across all

the cases and share discovery that is generated by the individual defendants in their home-court

consolidated actions (or any false advertising MDL), eliminating any potential rationale for joining

these personal injury cases in a multidistrict litigation.

        Finally, if the Panel is inclined to consolidate some or all of the Underlying Actions into a

single multidistrict proceeding, defendants respectfully suggest that the Panel should assign the



1
 Nevertheless, on March 17, 2021, the plaintiffs in AG, et al. v. Plum, PBC, et al. (N.D. Cal. Case
No. 4:21-cv-01600), a non-class, personal injury action, filed a notice of potential tag-along
action. See Docket No. 15.
                                                   3
           Case MDL No. 2997 Document 120 Filed 04/13/21 Page 4 of 22




proceeding to one of the following judges: the Honorable Noel Hillman of the District of New

Jersey; the Honorable Mary Kay Vyskocil of the Southern District of New York; or the Honorable

Thomas McAvoy of the Northern District of New York. If the Panel is reluctant to assign the

MDL to Judge McAvoy due to his senior status, defendants propose the Honorable Brenda K.

Sannes as an alternative to Judge McAvoy. All four judges are distinguished, capable judges, and

three of the four — Judge Hillman, Judge Vyskocil, and Judge McAvoy — currently preside over

a critical mass of “baby food” cases within their respective districts. None of these jurists currently

presides over an MDL, and all of these judges are located in geographically central locations that

are convenient for the parties and their counsel. All of these factors weigh heavily in favor of

designating one of these judges as the transferee judge.

                                         BACKGROUND

I.     Summary of the Underlying Actions.

       On February 4, 2021, the U.S. House Subcommittee on Economic and Consumer Policy

issued a report (the “Report”) concerning purportedly excessive and undisclosed levels of heavy

metals, including arsenic, cadmium, lead, and mercury, in many baby and toddler foods. The

Report selectively cited information provided by many of America’s leading manufacturers of

baby and toddler foods, including Beech-Nut Nutrition Company (“Beech-Nut”), Gerber Products

Company (“Gerber”), The Hain Celestial Group, Inc. (“Hain Celestial”), Nurture, Inc. (“Nurture”),

Campbell Soup Company (“Campbell”) and its subsidiary Plum, PBC (“Plum”),2 and Sprout

Foods, Inc. (“Sprout”). All of these manufacturers dispute the purported findings of the Report.




2
  Since 2013, Plum has operated as an indirect wholly-owned subsidiary of Campbell. Some of
the Underlying Actions involving products sold under the Plum brand identify both Campbell and
Plum as defendants, while others only name Plum. On March 31, 2021, Sun-Maid Growers of
California announced it had acquired Plum from Campbell. Closure of the sale remains pending.
                                                  4
           Case MDL No. 2997 Document 120 Filed 04/13/21 Page 5 of 22




       The day after the House Subcommittee issued its Report, plaintiffs began filing lawsuits.

To date, the vast majority of these lawsuits are putative class actions that assert false advertising,

breach of warranty, and consumer fraud claims on behalf of one or more putative classes of

consumers against a single defendant. These lawsuits collectively challenge the labeling of

hundreds of baby food products sold under many different product lines and manufactured by over

half a dozen different companies.

       In some cases, the plaintiffs allege that the manufacturers “misrepresented” their products

as healthy in light of the allegedly “dangerous” levels of heavy metals found in these products. In

other cases, the plaintiffs allege that the products are mislabeled because they fail to disclose the

presence of (naturally occurring) heavy metals or the purported “risks” associated with their

consumption. Based on these allegations, the plaintiffs assert various statutory and common-law

claims on behalf of putative class members — who collectively encompass all consumers in the

United States who bought any baby or toddler food product manufactured by any defendant. The

manufacturers dispute these allegations, deny that their labeling and marketing practices are false

or misleading in any way, and maintain that their products are accurately and properly labeled.

       As explained in more detail below, the Underlying Actions have largely consolidated

themselves in a handful of districts corresponding to the manufacturers’ home districts. Nineteen

of the Underlying Actions are pending in the Eastern District of New York, where Hain Celestial

is located; 12 are pending in the District of New Jersey, where both Campbell and Plum are

currently headquartered and where Gerber was formerly headquartered; 13 (soon to be 14) are

pending in the Northern District of New York, where Beech-Nut is headquartered; and nine of the

Underlying Actions are pending in the Southern District of New York, where Nurture is currently

headquartered. Moreover, each manufacturer has initiated efforts to transfer cases filed in other



                                                  5
             Case MDL No. 2997 Document 120 Filed 04/13/21 Page 6 of 22




courts to its home jurisdiction, either by way of voluntary agreement with the plaintiffs or by

motions to transfer venue (and to sever parties, if necessary).

        B.      The Albano Plaintiffs’ Request for a Multidistrict Litigation.

        On March 8, 2021, the plaintiffs in one of the Underlying Actions, Albano v. Hain Celestial

Group, Inc. et al. (the “Albano Action”) filed a motion before this Panel seeking to consolidate all

of the Underlying Actions against any defendant (or combination of defendants) into a single

multidistrict proceeding in the Eastern District of New York. Docket No. 1. In an effort to

highlight the purported similarity of the Underlying Actions, the Albano Plaintiffs lump all of the

defendants together and contend that the Underlying Actions are all false advertising lawsuits

brought on behalf of putative classes of consumers.3

        In setting a briefing schedule on the Albano Plaintiffs’ motion, this Panel directed the

parties to “address what steps they have taken to pursue alternatives to centralization,” such as

“informal coordination” and “seeking Section 1404 transfers of one or more of the subject cases.”

Docket No. 3. As explained in more detail below, those “alternatives to centralization” obviate

the need for a multidistrict litigation here.

                                            ARGUMENT

I.      This Panel Should Decline to Consolidate the Underlying Actions, as There Are
        Alternatives to Centralization That Obviate the Need for a Multidistrict Litigation.

        In their motion, the Albano Plaintiffs suggest that the only alternative to a multidistrict

litigation is for dozens of cases to proceed individually — resulting in duplicative discovery,



3
  For example, they claim that each case “alleges that Defendants’ food labeling was false and
misleading and fails to disclose material facts” and that each case “asserts economic injuries arising
from Defendants’ wrongful conduct.” Docket No. 1-1 (“Mem.”) at 1 (emphasis added). They also
claim that “the pending actions all seek class certification” and assert claims for “unfair business
practices, violations of state consumer protection statutes, breach of implied warranty of
merchantability, unjust enrichment, and fraudulent concealment and omission.” Id. at 8.
                                                  6
            Case MDL No. 2997 Document 120 Filed 04/13/21 Page 7 of 22




conflicting rulings, and other purported inefficiencies. See Mem. at 10-12. But this is a false

dichotomy, as it overlooks the fact that the Underlying Actions have already been largely

consolidated into a handful of districts, and most assigned to a single judge within each district,

without this Panel’s intervention. To the extent that other cases are pending outside the defendants’

home districts, those defendants are already in the process of transferring those cases to their

respective home jurisdictions — whether through voluntary cooperation with plaintiffs’ counsel

or through motions to transfer pursuant to the first-to-file doctrine and/or 28 U.S.C. § 1404. These

are the precise “alternatives to centralization” that this Panel directed the parties to address, and

they illustrate that a multidistrict litigation is not necessary here. See Docket No. 3

        It is well-established that “centralization under Section 1407 should be the last solution

after considered review of all other options.” In re Best Buy Co., Inc. Cal. Song-Beverly Credit

Card Act Litig., 804 F. Supp. 2d 1376, 1378 (J.P.M.L. 2011). “In particular, we repeatedly have

noted that where a reasonable prospect exists that the resolution of a Section 1404 motion or

motions could eliminate the multidistrict character of a litigation, transfer under Section 1404 is

preferable to Section 1407 centralization.” In re Hudson’s Bay Co. Customer Data Sec. Breach

Litig., 326 F. Supp. 3d 1372, 1373 (J.P.M.L. 2018) (citations and internal quotation marks

omitted); see also In re Gerber Probiotic Prod. Mktg. & Sales Practices Litig., 899 F. Supp. 2d

1378, 1380 (J.P.M.L. 2012) (“[T]ransfer under Section 1404 may moot the multidistrict character

of a litigation and allow a consolidated proceeding in one court with jurisdiction over the pretrial,

trial, and post-trial aspects of the litigation.”).

        As in Best Buy, Hudson’s Bay, and Gerber Probiotic, there is no need for multidistrict

consolidation because the Underlying Actions have already substantially consolidated




                                                      7
           Case MDL No. 2997 Document 120 Filed 04/13/21 Page 8 of 22




themselves.4 There is a critical mass of cases against each defendant in the jurisdiction where it is

(or, in Gerber’s case, recently was) headquartered, and each defendant has taken, and will continue

to take, measures to move the remaining claims against it into its home district:

       Beech-Nut. Thirteen of the 24 Underlying Actions against Beech-Nut are pending in the

Northern District of New York, where Beech-Nut is headquartered, before Judge McAvoy, and a

recently-filed fourteenth case (Loggins) will be transferred there from the Middle District of

Florida pursuant to the stipulation of the parties. Judge McAvoy consolidated all then-pending

cases and ordered that any future cases asserting similar claims be assigned to him. See Ex. B.

Beech-Nut is taking steps, including by stipulation and/or motion (whether contested or

unopposed), to have the remaining cases pending in other federal district courts either dismissed

or transferred to the Northern District of New York. Of the ten remaining cases, Beech-Nut has:

(1) moved to dismiss one (A.G.); (2) is submitting pre-motion letters in two in advance of motions

to sever and transfer (Albano and Lawrence); (3) has moved to sever and transfer one (Garces)

and will shortly move to sever and transfer another two (Baker and Walls); and (4) has not yet

been served in four (Andrews, Ibert, Johnson, and Smith). Beech-Nut anticipates using these same

informal processes and/or procedural rules to transfer and consolidate future-filed cases, if any.

       Campbell/Plum. There are 13 Underlying Actions pending against Campbell and/or Plum,

ten of which do not name any other manufacturer defendants. Five of the Campbell/Plum-only




4
  Defendants are aware of two cases filed in the Northern District of California in which the
plaintiffs assert that their children experienced developmental abnormalities as a result of
consuming the baby foods manufactured by multiple defendants. AG et al. v. Plum, PBC et al.,
Case No. 4:21-cv-1600; IM et al. v. Plum, PBC et al, Case No. 4:21-cv-2066. These two cases —
and any additional yet-to-be filed similar individual personal injury cases — are poor candidates
for consolidation because they allege different claims that hinge on highly individualized issues of
causation and injury. See infra § III. Defendants maintain that any such cases would be
particularly ill-suited for centralization.
                                                 8
             Case MDL No. 2997 Document 120 Filed 04/13/21 Page 9 of 22




cases are pending in the Northern District of California (where a consolidated complaint is

expected to be filed); one is pending in the Southern District of California; and the remaining four

are pending in the District of New Jersey (where a consolidated complaint is also expected to be

filed). Campbell/Plum has begun the process of transferring the cases against it, including the

cases filed in California, to the District of New Jersey. Campbell/Plum reasonably anticipates that,

absent a multidistrict litigation, all of the Underlying Actions solely against Campbell/Plum can

be successfully consolidated in the District of New Jersey and will proceed as a single case with

common pleadings, motion practice, and discovery.

         Gerber. Fourteen of the 25 Underlying Actions against Gerber (two of which have been

consolidated), including all but one of the actions in which Gerber is the sole defendant, are

pending before the Honorable Claire C. Cecchi in the District of New Jersey,5 where Gerber was

formerly headquartered until 2019 (eight actions), or the Honorable Liam O’Grady in the Eastern

District of Virginia, where Gerber is currently headquartered (six actions). The first-filed cases

against Gerber were filed in the District of New Jersey, where a motion to consolidate all of the

cases against Gerber there — which Gerber has not opposed — is pending, and to which the U.S.

District Court for the District of Minnesota recently transferred one of the Underlying Actions

against Gerber (McNealy) pursuant to the parties’ stipulation. Similarly, two of the cases against

Gerber pending in the Eastern District of Virginia have been consolidated. Another was originally

filed in the Middle District of Florida, and subsequently voluntarily dismissed and re-filed in the

Eastern District of Virginia. Gerber has initiated the process of transferring actions/claims pending

against Gerber outside of Gerber’s home jurisdictions to the District of New Jersey, including

actions currently pending in the Central District of California (Robbins), Northern District of



5
    One action is awaiting assignment, but Gerber expects it to be assigned to Judge Cecchi.
                                                  9
           Case MDL No. 2997 Document 120 Filed 04/13/21 Page 10 of 22




Illinois (Garces), Southern District of Florida (Kelly), and Northern District of New York

(Eldridge).6

       Hain Celestial. Nineteen of the 26 Underlying Actions against Hain Celestial (including

Stewart, the first-filed federal lawsuit against Hain Celestial) are pending in the Eastern District of

New York. The plaintiffs in the Stewart action have filed a motion to consolidate all 19 cases into

a single intra-district proceeding before the Honorable Joanna Seybert, and Hain Celestial did not

oppose that motion.      See Exs. C-D.      Hain Celestial accordingly anticipates that, absent a

multidistrict litigation, all of the Underlying Actions pending in the Eastern District of New York

will proceed as a single case with common pleadings, motion practice, and discovery.

       Furthermore, Hain Celestial anticipates that the majority of the claims asserted against it

in the Underlying Actions pending outside the Eastern District of New York will ultimately be

transferred into that district. At least three plaintiffs, Alyssa Mays, Marla Micks, and Kendra

Anderson, voluntarily dismissed their claims against Hain Celestial — which they originally

brought in the Southern District of New York, the Northern District of Illinois, and the District of

Colorado, respectively — and re-filed them in the Eastern District of New York. In other cases,

Hain Celestial has filed motions to transfer cases pending in other districts — including the Smith

action in the Western District of Missouri and the claims asserted against it in the Garces action

in the Northern District of Illinois. And to the extent other plaintiffs file new cases, Hain Celestial

anticipates that they will also be filed in, or transferred to, the Eastern District of New York.

       Nurture. All but one of the cases filed only against Nurture are pending in the Southern

District of New York. The only other Nurture-only case (Gothot) was filed days ago in the



6
  Gerber anticipates moving to transfer venue of the Eastern District of Virginia actions to the
District of New Jersey, and regardless expects the Eastern District of Virginia and District of New
Jersey cases to be consolidated in one of those districts without the need for an MDL proceeding.
                                                  10
             Case MDL No. 2997 Document 120 Filed 04/13/21 Page 11 of 22




Northern District of Ohio. Nurture has not been served in that action and will seek to transfer it to

the Southern District of New York, either by party agreement or motion. Six of the nine Nurture-

only cases are consolidated before Judge Mary Kay Vyskocil. Nurture anticipates that Judge

Vyskocil will soon be assigned all of the Nurture actions pending in the Southern District of New

York, as well as the recently-filed Ohio action, because the plaintiffs in the first-filed federal

lawsuit, Stewart v. Nurture Inc., have moved to consolidate before Judge Vyskocil the actions

against Nurture currently pending in the Southern District of New York “as well as any

subsequently filed or transferred related actions.” See Ex. E. Nurture did not oppose that motion.

       Nurture further anticipates that the majority of the Underlying Actions pending elsewhere

against Nurture will be severed and transferred to the Southern District of New York. The

plaintiffs in one action (Wallace), which was pending in the District of New Jersey, voluntarily

dismissed their lawsuit and have indicated that they may re-file against Nurture in the Southern

District of New York. And Nurture has already filed two motions to sever and transfer in the

Robbins action, which is pending in the Central District of California, and in the Garces action,

which is pending in the Northern District of Illinois. Nurture anticipates filing similar motions as

necessary.

       Sprout. Sprout has been named in two of the Underlying Actions asserting false advertising

claims.7 One has been filed in the Eastern District of New York, and the other has been filed in

the District of Connecticut. Sprout anticipates that these Underlying Actions will ultimately be

transferred into the same district by party agreement or motion to transfer.




7
 In addition to the individual personal injury cases noted above in footnote 4, Sprout is also aware
of one additional class action filed against it in the Northern District of California. Key v. Sprout
Foods, Case No. 3:21-cv-2391.

                                                 11
          Case MDL No. 2997 Document 120 Filed 04/13/21 Page 12 of 22




       In short, there is no risk that the Underlying Actions will be scattered throughout the

country and proceed on different schedules if they are not consolidated by the Panel into a

multidistrict litigation. Rather, the vast majority (if not all) of these cases will go forward as

consolidated proceedings in the defendants’ home districts, and the defendants can transfer — and

have begun transferring — any subsequently-filed cases there as well. These “alternatives to

centralization” are far superior to a single multidistrict litigation, particularly since establishing

such a proceeding would require most defendants to litigate outside their home districts.

II.    This Panel Should Decline to Consolidate the Underlying Actions Against Competing
       Defendants into a Single Industry-Wide Multidistrict Litigation.

       This Panel has repeatedly emphasized that it is “typically hesitant to centralize litigation

against multiple, competing defendants which marketed, manufactured, and sold similar

products.” In re Yellow Brass Plumbing Component Prods. Liab. Litig., 844 F. Supp. 2d 1377,

1378 (J.P.M.L. 2012); see also, e.g., In re Credit Card Payment Prot. Plan Mktg. & Sales Practices

Litig., 753 F. Supp. 2d 1375, 1375-76 (J.P.M.L. 2010) (declining to centralize “industry-wide

litigation” involving competing defendants who “offered several different products, which were

marketed in different ways”); In re Tropicana Orange Juice Mktg. & Sales Practices Litig., 867

F. Supp. 2d 1341, 1342 (J.P.M.L. 2012) (similar). Indeed, this Panel has recognized that “creating

an industry-wide MDL” against competing defendants typically generates “few efficiencies,”

particularly where the “factual commonality across the actions appears to be superficial at best.”

In re Secondary Ticket Mkt. Refund Litig., 481 F. Supp. 3d 1345, 1346 (J.P.M.L. 2020) (noting

that, under these circumstances, “[c]reating an industry-wide MDL for . . . all defendants would

seem to complicate pretrial proceedings more than it would streamline them”).

       The Albano Plaintiffs’ motion is a textbook example of why industry-wide consolidation

is disfavored. The defendants in the Underlying Actions each manufacture dozens of infant and


                                                 12
          Case MDL No. 2997 Document 120 Filed 04/13/21 Page 13 of 22




toddler foods, often under distinct product lines. Each defendant sources ingredients from different

suppliers; manufactures its products using its own proprietary ingredient specifications and

formulations; has distinct packaging, quality control, and supply chain processes; and labels,

markets, and advertises its products differently. As a result, “the individual issues that result from

the differences among each defendant’s [products] with respect to product design, development,

testing, . . . and marketing will predominate over the common issues.” In re Power Morcellator

Prod. Liab. Litig., 140 F. Supp. 3d 1351, 1353-54 (J.P.M.L. 2015); see also In re Watson Fentanyl

Patch Prod. Liab. Litig., 883 F. Supp. 2d 1350, 1351 (J.P.M.L. 2012) (“Each group of cases against

each manufacturer will involve unique product- and defendant-specific issues (such as the different

product designs, manufacturing processes, regulatory histories, and company documents and

witnesses) that will overwhelm the few common issues . . . .”).

       There are accordingly no meaningful efficiencies to be gained from consolidating the

claims against each defendant — which will necessitate different discovery, motion practice, and

pretrial proceedings — into a single MDL. If anything, an industry-wide MDL will simply inject

additional case management hurdles, such as the need to protect the confidential trade secret

information of each defendant and the need to establish separate tracks for each defendant, that

would be unnecessary if the cases were to proceed separately in each defendant’s home

jurisdiction. See, e.g., In re CP4 Fuel Pump Mktg., Sales Practices, & Prods. Liab. Litig., 412 F.

Supp. 3d 1365, 1367 (J.P.M.L. 2019) (emphasizing that “centralizing competing defendants in the

same MDL . . . would complicate case management” due to “the need to protect trade secret and

confidential information” and “the possible need for separate discovery and motion tracks”).

       Moreover, the fact that the Underlying Actions overwhelmingly consist of false advertising

lawsuits makes a multi-defendant MDL even more inappropriate, as false advertising claims — by



                                                 13
           Case MDL No. 2997 Document 120 Filed 04/13/21 Page 14 of 22




their nature — are inherently unsuited to multi-defendant proceedings. It is not just the defendants

who realize this fact. To the contrary, dozens of plaintiffs in the Underlying Actions have

recognized that their claims are most appropriately brought as single-defendant lawsuits. To that

end, those plaintiffs have filed separate lawsuits against different manufacturers in each

defendant’s home jurisdiction. See Ex. F (chart of single-defendant lawsuits filed by the same

plaintiff against multiple defendants). There is no reason for this Panel to lump those single-

defendant lawsuits into an unwieldy industry-wide proceeding.

III.    The Panel Should Not Centralize the Smattering of Individual Personal Injury and
        Products Liability Complaints with Any False Advertising MDL.

        Leaving aside that there is no need for any multidistrict consolidation, this Panel should

decline to centralize the small number of individual product liability complaints alleging personal

injury from ingestion of some of the defendants’ products. Apart from the limited and manageable

number of such claims currently pending, these lawsuits by their nature are uniquely ill-suited for

a multidistrict litigation, as “the injuries alleged in each case appear to be highly plaintiff-specific.”

In re Linear Gadolinium-Based Contrast Agents Prods. Liab. Litig., 341 F. Supp. 3d 1381, 1382

(J.P.M.L. 2018); see also, e.g., In re Electrolux Dryer Prods. Liab. Litig., 978 F. Supp. 2d 1376,

1377 (J.P.M.L. 2013) (denying centralization where “individualized facts . . . will predominate

over the common factual issues alleged by plaintiffs”); In re Spray Polyurethane Foam Insulation

Prods. Liab. Litig., 949 F. Supp. 2d 1364, 1364 (J.P.M.L. 2013) (similar).

        The Panel’s rejection of invitations to consolidate includes similar “tainted product” cases.

See In re NE Contaminated Beef Prods. Liab. Litig., 856 F. Supp. 2d 1354, 1355 (J.P.M.L. 2012).

Indeed, the Panel has specifically declined to consolidate a similar set of cases involving allegedly

tainted infant formula, finding that “individual facts contained in these actions” — such as “the

particular product each plaintiff purchased” and “any injuries that consumption of the product


                                                   14
           Case MDL No. 2997 Document 120 Filed 04/13/21 Page 15 of 22




caused” — “will predominate over any alleged common fact questions.” In re Abbott Labs., Inc.

Similac Prods. Liab. Litig., 763 F. Supp. 2d 1376, 1377 (J.P.M.L. 2011).

       Here, it should be clear that any attempt to characterize the personal injury claims as

primarily driven by “common facts” is not well-taken. The fact that these lawsuits generally allege

that each child consumed some amount of some type of baby or toddler food containing some

ingredient or combination of ingredients with some alleged (and inevitably varying) level of heavy

metals for some period of time does not make them appropriate candidates for consolidation.

Indeed, the plaintiffs in these cases do not — and cannot — claim that all of the products are the

same or sourced from the same ingredients, that they were consumed in similar quantities, or that

children of developmentally similar ages were exposed to similar levels of any (let alone all) of

the different heavy metals allegedly present in the products at issue.

       Even more significantly, the plaintiffs in the personal injury actions do not agree on any

reasonably limited universe of harms allegedly caused by the consumption of each defendant’s

baby foods; to the contrary, they assert that these products caused a host of alleged injuries, ranging

from autism to ADHD to reduced IQ to other vague and undefined neurological effects. Even

without considering each plaintiff’s medical history, genetics, and other environmental exposure

to heavy metals, their core allegations are so varied that there is no universe of common issues that

would benefit from a coordinated proceeding. As a result, any purported “efficiencies from

centralization” would not “outweigh the multiple individualized issues, including ones of liability

and causation, that these actions appear to present.” In re American-Manufactured Drywall Prods.

Liab. Litig., 716 F. Supp. 2d 1367, 1368 (J.P.M.L. 2010).

       Finally, the scope of plaintiff-focused fact and expert discovery (and motion practice)

would be on a different scale from, and focus on different issues than, the discovery in the putative



                                                  15
             Case MDL No. 2997 Document 120 Filed 04/13/21 Page 16 of 22




class actions. Coordination between these two very different sets of claims would not create any

meaningful efficiencies. To the extent that there is common company-focused discovery, that

discovery can be coordinated across the actions. Under the system of coordination organically

occurring now, there will be a single judge overseeing all or substantially all of the discovery

involving each defendant. Each of the defendants will commit to making any resulting common

set of discovery available for any of the personal injury cases in which that defendant is named,

which will allow the courts in those personal injury cases to focus on the individualized discovery

issues surrounding the plaintiffs’ specific asserted injuries and alternative causes.

IV.     If the Panel Grants the Motion, It Should Assign the Proceeding to the Honorable
        Noel Hillman, the Honorable Mary Kay Vyskocil, or the Honorable Thomas McAvoy.

        If this Panel is inclined to centralize the Underlying Actions, defendants submit that the

Panel should assign the proceeding to one of the following judges: the Honorable Noel Hillman in

the District of New Jersey; the Honorable Mary Kay Vyskocil in the Southern District of New

York; or the Honorable Thomas McAvoy in the Northern District of New York (or the Honorable

Brenda Sannes of the Northern District of New York, to the extent the Panel is concerned that

Judge McAvoy is on senior status). All of these judges are capable, distinguished jurists, and three

of the four — Judge Hillman, Judge Vyskocil, and Judge McAvoy — are currently presiding over

a critical mass of the Underlying Actions in their respective districts. And because Judge Hillman,

Judge Vyskocil, Judge McAvoy, and Judge Sannes do not currently preside over a multidistrict

litigation, they are ideal transferee judges.

        A.      The Honorable Noel Hillman (D.N.J.)

        Judge Hillman currently presides over all of the Underlying Actions filed against Campbell

and Plum in the District of New Jersey — which is also the same district in which the greatest

number of cases against Gerber are pending and in which Sprout is headquartered. Judge Hillman


                                                 16
             Case MDL No. 2997 Document 120 Filed 04/13/21 Page 17 of 22




has served on the bench for nearly fifteen years, and he has experience presiding over another

multidistrict litigation involving allegedly “tainted” products. See In re Pet Food Prods. Liab.

Litig., 499 F. Supp. 2d 1346 (J.P.M.L. 2007). That experience makes him well-suited to preside

over this multidistrict litigation if the Panel is inclined to create one.

        Moreover, Judge Hillman’s chambers are located in Camden, New Jersey, which is less

than ten miles from Philadelphia, is easily accessible by airplane or train, and is relatively close to

the majority of the defendants’ headquarters.8 This Panel has repeatedly described both the District

of New Jersey and the Eastern District of Pennsylvania — located on opposite sides of the

Delaware River — as “accessible” and “geographically convenient” locations.9 Judge Hillman’s

relative centrality and accessibility to the parties and witnesses weighs further in favor of

designating him as the transferee judge.

        B.      The Honorable Mary Kay Vyskocil (S.D.N.Y.)

        The Honorable Mary Kay Vyskocil, who presides over six of the nine Underlying Actions

currently pending against Nurture in the Southern District of New York, is an equally logical

choice. Judge Vyskocil is a “skilled jurist who has not yet had the opportunity to preside over an

MDL” — a factor this Panel regularly considers in assigning multidistrict litigations. In re Rail



8
  Plum and Campbell are headquartered in Camden, New Jersey; Sprout is headquartered in
Montvale, New Jersey; Gerber was formerly headquartered in Florham Park, New Jersey and
recently relocated to Arlington, Virginia; Hain Celestial is headquartered in Lake Success, a village
in the northwestern portion of Long Island, New York; Nurture is headquartered in White Plains,
a suburb of New York City; and Beech-Nut is headquartered in Amsterdam, New York. The
District of New Jersey, and specifically the Philadelphia metropolitan area (which encompasses
Camden), is relatively central to all of these manufacturers.
9
 See, e.g., In re Johnson & Johnson Talcum Powder Prod. Mktg., Sales Practices & Prod. Liab.
Litig., 220 F. Supp. 3d 1356, 1359 (J.P.M.L. 2016) (District of New Jersey); In re Hypodermic
Prods. Antitrust Litig., 408 F. Supp. 2d 1356, 1357 (J.P.M.L. 2005) (same); In re Generic Drug
Pricing Antitrust Litig., 227 F. Supp. 3d 1402, 1404 (J.P.M.L. 2016) (Eastern District of
Pennsylvania); In re Ace Ltd. Sec. Litig., 370 F. Supp. 2d 1353, 1355 (J.P.M.L. 2005) (same).
                                                   17
            Case MDL No. 2997 Document 120 Filed 04/13/21 Page 18 of 22




Freight Fuel Surcharge Antitrust Litig. (No. II), 437 F. Supp. 3d 1365, 1366 (J.P.M.L. 2020); see

also, e.g., In re Zantac (Ranitidine) Prods. Liab. Litig., 437 F. Supp. 3d 1368, 1370 (J.P.M.L.

2020); In re Ermi LLC (`289) Patent Litig., 396 F. Supp. 3d 1358, 1360 (J.P.M.L. 2019).

       Moreover, Judge Vyskocil’s chambers are located in Manhattan, which — like Camden —

is a central, easily accessible location with direct flights and/or train routes to virtually every city

in which the parties, the employees, and their counsel reside.            This Panel has repeatedly

acknowledged that the Southern District of New York is an “accessible, metropolitan location”

well suited to an MDL. In re Rhodia S.A. Sec. Litig., 398 F. Supp. 2d 1359, 1360 (J.P.M.L. 2005);

see also, e.g., In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., 24 F. Supp. 3d

1361, 1363 (J.P.M.L. 2014); In re Tribune Co. Fraudulent Conveyance Litig., 831 F. Supp. 2d

1371, 1372 (J.P.M.L. 2011). Judge Vyskocil’s location makes her ideally suited to serve as a

transferee judge — particularly given that three of the defendants (Hain Celestial, Beech-Nut, and

Nuture) are located in New York and three other defendants are located in New Jersey or Virginia.

       C.      The Honorable Thomas McAvoy or the Honorable Brenda Sannes (N.D.N.Y.)

       Finally, Judge Thomas McAvoy of the Northern District of New York, whose chambers

are located in Binghamton and who currently presides over all 13 (soon to be 14) of the Underlying

Actions pending in that District, is an equally capable transferee judge. If the Panel has any

reluctance to assign an MDL to Judge McAvoy due to his senior status, then defendants propose

Judge Brenda Sannes, who maintains her chambers in Syracuse, as an alternative to Judge

McAvoy. Because neither Judge McAvoy nor Judge Sannes has presided over a multidistrict

litigation, and because both judges have affirmance rates on appeal that equal or exceed 82%, both

are ideal transferee judges. See In re Rail Freight, 437 F. Supp. 3d at 1366; In re Zantac, 437 F.

Supp. 3d at 1370; In re Ermi, 396 F. Supp. 2d at 1360.



                                                  18
          Case MDL No. 2997 Document 120 Filed 04/13/21 Page 19 of 22




       Moreover, the Northern District of New York has significantly fewer vacant judgeship

months (12) than the Eastern District of New York (34), the Albano Plaintiffs’ proposed venue.

Moreover, the Northern District of New York is significantly less busy than the Eastern District

of New York, which encompasses three of the five boroughs of New York City and the entirety of

Long Island. Both the Syracuse and Binghamton courthouses are easily accessible from the

Syracuse Hancock International Airport; in fact, the travel time between the Syracuse airport and

these courthouses is likely less than the travel time from JFK or LaGuardia airport to the Central

Islip courthouse in the Eastern District of New York. The Northern District of New York already

has a critical mass of baby food cases, has a significantly less busy docket than many other courts,

and has nearly three times fewer vacant judgeship months than the Eastern District of New York.

It would be an excellent venue for a consolidated proceeding.

                                         CONCLUSION

       For the foregoing reasons, this Panel should deny the Albano Plaintiffs’ motion. If the

Panel is inclined to grant the motion, it should decline to consolidate any products liability or

personal injury cases, and it should assign the putative class actions to the Honorable Noel

Hillman, the Honorable Mary Kay Vyskocil, the Honorable Thomas McAvoy, or the Honorable

Brenda Sannes.




                                                19
          Case MDL No. 2997 Document 120 Filed 04/13/21 Page 20 of 22




Respectfully submitted,


Dated: April 13, 2021                   BEECH-NUT NUTRITION COMPANY

                                        /s/ Livia M. Kiser (with permission)

                                        Livia M. Kiser
                                        KING & SPALDING LLP
                                        110 North Wacker Drive, Suite 3800
                                        Chicago, IL 60606
                                        T: 312-995-6333
                                        F: 312-995-6330
                                        lkiser@kslaw.com

                                        Attorneys for Defendant
                                        Beech-Nut Nutrition Company


Dated: April 13, 2021                   CAMPBELL SOUP COMPANY and
                                        PLUM, PBC

                                        /s/ Mark S. Cheffo (with permission)

                                        Mark S. Cheffo
                                        DECHERT LLP
                                        1095 Avenue of the Americas
                                        New York, NY 10036
                                        T: 212-698-3500
                                        F: 212-698-3599
                                        mark.cheffo@dechert.com

                                        Attorneys for Defendants
                                        Campbell Soup Company and Plum, PBC




                                      20
        Case MDL No. 2997 Document 120 Filed 04/13/21 Page 21 of 22




Dated: April 13, 2021                 GERBER PRODUCTS COMPANY

                                      /s/ Bryan A. Merryman (with permission)

                                      Bryan A. Merryman
                                      WHITE & CASE LLP
                                      555 South Flower Street, Suite 2700
                                      Los Angeles, CA 90071
                                      T: 213-670-7700
                                      F: 213-452-2329
                                      bmerryman@whitecase.com

                                      Attorneys for Defendant
                                      Gerber Products Company

Dated: April 13, 2021                 THE HAIN CELESTIAL GROUP, INC.

                                      /s/ Dean N. Panos

                                      Dean N. Panos
                                      JENNER & BLOCK LLP
                                      353 North Clark Street
                                      Chicago, IL 60654
                                      T: 312-222-9350
                                      F: 312-527-0484
                                      dpanos@jenner.com

                                      Attorneys for Defendant
                                      The Hain Celestial Group, Inc.

Dated: April 13, 2021                 NURTURE, INC.

                                      /s/ Angela C. Agrusa (with permission)

                                      Angela C. Agrusa
                                      DLA PIPER LLP
                                      2000 Avenue of the Stars
                                      Suite 400, North Tower
                                      Los Angeles, CA 90067
                                      T: 310-595-3000
                                      F: 310-595-3300
                                      angela.agrusa@dlapiper.com

                                      Attorneys for Defendant
                                      Nurture, Inc.


                                    21
        Case MDL No. 2997 Document 120 Filed 04/13/21 Page 22 of 22




Dated: April 13, 2021                 SPROUT FOODS, INC.

                                      /s/ Adam R. Fox (with permission)

                                      Adam R. Fox
                                      SQUIRE PATTON BOGGS (US) LLP
                                      555 South Flower Street, Suite 3100
                                      Los Angeles, CA 90071
                                      T: 213-624-2500
                                      F: 213-623-4581
                                      adam.fox@squirepb.com

                                      Attorneys for Defendant
                                      Sprout Foods, Inc.




                                    22
